Motion by appellant for a stay of interlocutory judgment, pending appeal therefrom, granted on the following conditions: (1) that within 10 days after entry of the order hereon, appellant shall file and serve an undertaking for $20,000, with corporate surety, to the effect that he will comply with all orders and judgments of the court in the action; and (2) that appellant shall perfect the appeal and be ready to argue or submit it at the November Term, beginning October 22, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before October 1, 1962. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.